The Board of Trustees denied petitioner’s application for accident disability retirement (ADR) benefits, as a consequence of a tie vote upon the issue of whether petitioner’s disability was caused by a service-related accident. Since there was some credible evidence to support the Medical Board’s conclusion that petitioner’s disability was not caused by a service-related accident, the Board of Trustees was entitled to rely on the Medical Board’s recommendation as to causation, and its determination denying petitioner ADR benefits may not be disturbed (see *416Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 144-145 [1997]; Matter of Beckles v Kerik, 1 AD3d 215 [2003], lv denied 1 NY3d 507 [2004]).
Contrary to petitioner’s contention that the Board of Trustees failed to address explicitly all the medical evidence and to explain fully its reasons for disagreeing with petitioner’s experts, it is clear from the record that the Board considered the relevant medical records, and the proceedings disclose the reason for its denial of ADR benefits sufficiently to permit judicial review (see Matter of Galli v Bratton, 238 AD2d 252 [1997]; Matter of Curran v McGuire, 87 AD2d 223, 226 [1982]). Concur — Tom, J.P., Andrias, Saxe, Moskowitz and Acosta, JJ.